26 F.3d 1186
307 U.S.App.D.C. 122
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Tory WASHINGTON, Jr., Appellant.
No. 93-3136.
United States Court of Appeals, District of Columbia Circuit.
June 8, 1994.

Before:  MIKVA, Chief Judge;  SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.Rule 36(b).  It is


2
ORDERED AND ADJUDGED that the district court's denial of appellant's motion to vacate sentence and withdraw guilty plea be affirmed substantially for the reasons stated by the court in its memorandum opinion filed June 3, 1991.  The district court did not abuse its discretion,  see United States v. Pollard, 959 F.2d 1011, 1031 (D.C.Cir.), cert. denied, 113 S.Ct. 322 (1992), in denying the motion without a hearing.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.